Citation Nr: 0933857	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed peripheral 
neuropathy.  

2.  Entitlement to service connection for claimed low back 
pain.  

3.  Entitlement to service connection for claimed neck pain.  

4.  Entitlement to service connection for actinic keratosis, 
claimed as skin cancer due to herbicide exposure.  

5.  Entitlement to service connection for a claimed dental 
condition.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had verified active service from January 1955 to 
June 1968.  He also has reported having additional service in 
the Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision.  

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing held at the RO in February 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issues of service connection for peripheral neuropathy, 
low back pain, neck pain, and actinic keratosis are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During service, the Veteran is shown to have had tooth 
number 19 extracted because it was not restorable.  

3.  The Veteran has not submitted any evidence that shows 
either in-service or post-service trauma to other teeth.  



CONCLUSION OF LAW

The Veteran has not submitted a claim of service connection 
for dental disability upon which relief may be granted. 38 
U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2008) 38 C.F.R. §§ 
3.381, 17.161 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  

However, the provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to claims for benefits governed by 38 
C.F.R. Part 17. 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(the regulations implementing the Veterans Claims Assistance 
Act apply only to claims for benefits governed by 38 C.F.R. 
part 3); see Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (The VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

On the Veteran's October 2004 claim form, he stated that he 
was seeking service connection for a dental disability; 
however, at no point during the pendency of the appeal did he 
identify the nature of the claimed disability.  

The RO notes that any claim for service connection is also 
considered to be a claim for VA outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302 (1993).  

The threshold question is whether or not the appellant has 
presented a legal claim for a VA benefit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  If he has not, his appeal must be 
denied.  As will be explained, the Board finds that he has 
not submitted such a claim.  

Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.81(d)(1).  

Where teeth are replaceable by suitable prosthesis a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  See Simington v. West, 11 Vet. App. 41 
(1998).  

Outpatient dental treatment may be authorized by the Chief of 
the VA Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the following classification and provisions 
set forth below:  

Class I beneficiaries are those having a service-connected 
compensable dental disability or condition.  They may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 U.S.C. 1712(b)(a).  

Class II beneficiaries include those, such as the Veteran, 
who were discharged or released from active service prior to 
October 1, 1981.  Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, may be authorized any treatment indicated as 
reasonably necessary for the one-time (emphasis added) 
correction of the service-connected noncompensable condition, 
but only if the following conditions are met:  

(A) They were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval or 
air service of not less than 180 days.  

(B) Application for treatment is made within one year after 
such discharge or release (emphasis added).  

(C) The VA dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault 
of the Veteran. 38 U.S.C.A. § 1712(b)(a)(2)(i).  

Treatable carious teeth, replacement of missing teeth, dental 
or alveolar abscesses, and periodontal disease are considered 
service connected only for the purpose of establishing 
eligibility for outpatient dental treatment. 38 C.F.R. § 
3.381(a).  

The service medical records in this case are silent for any 
treatment or trauma to the Veteran's teeth except his tooth 
numbered 19.  However, the Veteran has not shown or asserted 
that he should be compensated for tooth numbered 19 even 
though the service treatment records reveal that it was 
extracted after it was deemed to be non restorable.  

Under the current regulations, dental treatment for 
noncompensable dental disorders is only authorized on a one-
time completion basis and he needed to submit his claim for 
VA outpatient dental treatment within one year of his 
discharge or release.  That application needed to be 
submitted within one year of his discharge from service.  In 
this case, such application was not received by the RO until 
October 2004, many years after service.  

While the Veteran was not notified of this restriction by the 
appropriate service department at the time of his discharge, 
such notification was not required for service personnel who 
were discharged prior to 1982.  See Woodson v. Brown, 8 Vet. 
App. 352 (1995).  

There are certain exceptions to this basic rule of treatment, 
such as cases involving dental trauma, prisoner of war 
status, aggravation of a service-connected medical disorder, 
or participation in a VA rehabilitation program. 38 C.F.R. § 
17.161. However, the evidence does not show, nor does the 
Veteran contend, that any of those exceptions apply to this 
case.  

Absent a timely application for VA dental benefits or 
competent evidence of trauma or any other of the noted 
exceptions, the Veteran cannot meet the criteria for service 
connection for dental disability on a direct basis.  

Since the Veteran has not stated what his exact dental 
disability is that he is seeking service connection for the 
Board finds that, under current law, there is simply no basis 
for granting service connection.  The law is dispositive of 
the issue; and, therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Given these facts, the Board finds that the claim of service 
connection for a dental disability must be denied by 
operation of law.  



ORDER

Service connection for a claimed dental disability is denied.  



REMAND

The Board finds that further development is warranted for the 
issues of service connection for claimed peripheral 
neuropathy, claimed low back pain, claimed neck pain, and 
actinic keratosis.  

A careful review of the Veteran's VA treatment records 
revealed that in February 2005 it was noted that he had neck 
pain since 1958.  Also, that he was diagnosed with low back 
pain and skin disorder in November 2004.  In addition, a 
December 2006 treatment note stated that he had burning and 
tingling in his feet, low back pain, and neck pain.  

Since the Veteran has submitted medical evidence that he has 
current diagnosed disabilities the Board finds that there is 
a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).   

Therefore, the Board finds that the RO should arrange for the 
Veteran to be scheduled for VA examinations to determine the 
nature and likely etiology of the claimed peripheral 
neuropathy, claimed low back pain, claimed neck pain, and 
actinic keratosis.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  

The Veteran is hereby advised that his failure to report to 
the scheduled examination(s) may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims remaining on appeal that is not already of record.  
The RO should make sure they have all relevant VA treatment 
records.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, the remaining matters are REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The Veteran should be informed that he 
may submit evidence to support his 
claims.  The RO also should obtain all 
relevant and pertinent treatment records 
from VA.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. 
Nicholson, cited to above.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of peripheral 
neuropathy, claimed low back pain, 
claimed neck pain, and actinic keratosis.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the record, 
the VA examiner(s) should state if the 
Veteran has a current diagnosis of 
peripheral neuropathy, claimed low back 
pain, claimed neck pain, and actinic 
keratosis.  For each claimed disability 
the VA examiner(s) should opine where 
they are at least as likely as not 
related to any event or incident of the 
Veteran's military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
remaining matters on appeal should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  



 Department of Veterans Affairs


